Citation Nr: 0923233	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-03 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a total disability rating for individual 
unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
October 1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran may receive a total disability rating based on 
individual unemployability (TDIU) if it is found that he is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability or 
disabilities alone.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19.

The March 2007 VA medical examiner found that the Veteran 
"is unemployable due to several factors: his age and level 
of debilitation of the osteoarthritis of his knees and his 
Parkinson's disease, which leads to sever difficulty of 
movement and balance issues."  The July 2007 VA medical 
examiner found that "the Veteran's bilateral knee condition 
contributes to his impairment to a greater degree than the 
Parkinson's disease."

A high rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  Currently, 
the Veteran is in receipt of a combined disability evaluation 
of 80 percent, which reflects a great degree of impairment.  
The question remains whether the Veteran's service connected 
disabilities alone, without regard to the Veteran's age or 
his non-service connected Parkinson's disease, make him 
unable to secure or follow a substantially gainful 
occupation.  Since the record does not contain an adequate 
medical opinion on this issue, an additional examination is 
necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO should schedule the Veteran for 
a VA examination by an examiner with 
appropriate expertise for the purpose 
of determining the impact of the 
Veteran's service-connected conditions 
(i.e., total left knee replacement, 
right knee condition, and degenerative 
joint disease, right knee) on his 
ability to work.  The Veteran's claims 
file should be made available to the 
examiner prior to the examination and 
the entire claims file should be 
reviewed in conjunction with the 
examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  

The examiner is asked to comment on the 
Veteran's impairment due to the 
symptoms and manifestations associated 
with each of the service-connected 
conditions (as listed above).  In 
considering the impairment associated 
with each of the service-connected 
conditions, the examiner should provide 
an opinion on the following: Does the 
Veteran's service connected 
condition(s) (as listed above), either 
alone or in the aggregate, render him 
unable to secure or follow a 
substantially gainful occupation.  All 
findings and conclusions should be set 
forth in a legible report.

2.	After the above development is 
completed, adjudicate the issue of 
entitlement to total disability rating 
for individual unemployablity due to 
service-connected disabilities.  If the 
benefit sought is denied, provided the 
Veteran a supplemental statement of the 
case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




